Citation Nr: 1710951	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-27 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for numbness in both feet, and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 










INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Briefly, the Board notes the issue of entitlement to an earlier effective date for the 60 percent evaluation of bilateral hearing loss prior to February 25, 2013 was certified to the Board in a March 2015 VA Form 8.  However, the Veteran withdrew this appeal in a February 2015 statement, before the issue was certified to the Board.  As such, the appeal was properly withdrawn before certification and is not before the Board.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  
38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for numbness in both feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 rating decision denied the claim of entitlement to service connection for numbness in both feet; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for numbness in both feet.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for numbness in both feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In July 2009, the RO denied the Veteran's claim of service connection for numbness in both feet, reasoning that his current diagnosis of claudication in both legs was neither incurred nor otherwise related to service because his treatment records revealed no diagnosis, treatment, or complaints of any condition that would cause numbness in the feet.  The record at the time of the rating decision consisted of the Veteran's service treatment records (STRs), his lay statements, outpatient VA treatment records, and private medical records.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period.  

In his August 2012 notice of disagreement (NOD), the Veteran stated he complained to his drill sergeant many times about the numbness of his feet.  In statements submitted previously, the Veteran denied complaining to superiors.  Given this new information, it is possible some notation of these complaints exist in the Veteran's military personnel file, which is not currently of record.  He also submitted additional private medical records reflecting a more recent evaluation of his legs. 

When viewing this evidence in the light most favorable to the Veteran, the Board finds the evidence to be new and material.  This follows because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran's numbness may be related to service.  Accordingly, reopening the claim for service connection for numbness in both feet is warranted.


ORDER

The Board, having determined that new and material evidence has been received, finds the reopening of the claim of entitlement to service connection for numbness in both feet is granted.


REMAND

The Board finds additional development is required before the Veteran's claim is decided. 

The Veteran initiated a claim for service connection for numbness in both feet, which he claims originated during his active duty service.  However, he has not been afforded a VA examination for the numbness in his feet.

The Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Private medical records, dated February 2011, indicate an arterial color duplex evaluation, performed on both legs found plaque, stenosis, and scattered mild disease in the Veteran's superficial femoral arteries.  Likewise, private medical records submitted in June 2009 reveal a finding of peripheral vascular occlusive disease in both legs.  A diagnostic vascular angiography from January 2012 also contains indications of Atherosclerosis of the lower extremities.  The Board finds this evidence competent and sufficient to satisfy the first prong of analysis. 

Neither the April 1963 enlistment exam nor the February 1965 separation exam indicates any irregularities with the Veteran's legs or feet.  Similarly, the available STRs show no complaints or treatment for the Veteran's feet.  However, in his various statements, throughout the claim, the Veteran has consistently stated that he first felt numbness in his feet during basic training.  In his May 2009 original claim, the Veteran stated the numbness in his feet started when he was in basic training at Fort Polk.  In a June 2009 statement he further asserted that towards the end of basic training, his company was "walking over 20 miles," during which time he did not feel his feet until he stopped walking.  In the August 2012 NOD, the Veteran asserted his condition began in basic training and he complained to his drill sergeant many times.  Regarding the absence of treatment records for this condition, the Veteran has also been consistent in stating he was told he would have to re-do his basic training if he took sick leave.  In statements from June and August 2009, as well as the August 2012 NOD and the October 2012 substantive appeal, the Veteran stated he never sought treatment for the numbness in his feet because his superiors told him he would be "recycled" and would have to complete his basic training again.  The Veteran is competent to describe the origin and location of his condition, as well as the circumstances which precluded him from seeking service connection.  As such, the Board finds his statements credible and sufficiently probative to establish an in-service event or injury. 

As for the third prong of analysis, the Veteran has repeatedly stated he has experienced numbness in his feet since his time in service.  He stated, in his June 2009 statement, he has suffered since he was walking 20 miles in basic training without feeling his feet.  Likewise, in his NOD he stated he believed the condition is related to his military service because he has complained about numbness in his legs since then.  Given that the third prong of analysis is a low threshold, the Board finds the Veteran's statements sufficient to satisfy it. 

Without a proper examination and medical opinion of the Veteran's legs and feet, the Board finds there is not sufficient medical evidence to decide the Veteran's claim.  In light of the foregoing, the Board finds a VA examination is warranted.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any 
outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  Specifically, the Veteran's military personnel file should be obtained.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) and M21-1 Part I, Chapter 1, Section C.

2. The Veteran should be afforded a VA examination to 
assess the numbness in his feet.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's foot numbness originated in service or is otherwise etiologically related to service, to include as being consequentially related to his reports of walking 20 miles a day during basic training.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Then, readjudicate the issue on appeal.  If the benefit
sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


